UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K/A (Amendment No. 1) FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) X ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 Or TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-3619 A. Full title of the Plan and the address of the plan, if different from that of the issuer named below: WYETH UNION SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: PFIZER INC. NEW YORK, NEW YORK 10017 Explanatory Note The Annual Report on Form 11-K of the Wyeth Union Savings Plan for the fiscal year ended December 31, 2013, filed on June 27, 2014 (the “Initial Report”), is amended by the filing of this Form 11-K/A Amendment No. 1 to the Initial Report for the sole purpose of adding the conformed signature of KPMG LLP on the Report of Independent Registered Public Accounting Firm and in Exhibit 23.1, Consent of Independent Registered Public Accounting Firm, which was inadvertently omitted from the Initial Report. For the convenience of the reader, this Form 11-K/A sets forth the Initial Report in its entirety. Except as described above, no other amendments have been made to the Initial Report. This Form 11-K/A does not reflect events occurring after the filing of the Initial Report and does not modify or update the disclosures therein, except as specifically identified above. WYETH UNION SAVINGS PLAN DECEMBER 31, 2 INDEX Page Report of Independent Registered Public Accounting Firm 1 FINANCIAL STATEMENTS Statements of Net Assets Available for Plan Benefits as of December 31, 2013 and 2012 2 Statements of Changes in Net Assets Available for Plan Benefits for the years ended December 31, 2013 and 2012 3 Notes to Financial Statements 4–13 SUPPLEMENTAL SCHEDULES* Schedule H, Line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2013 14 Schedule H, Line 4j - Schedule of Reportable Transactions for the Year Ended December 31, 2013 15 Signature 16 EXHIBIT 23.1 – Consent of Independent Registered Public Accounting Firm 17 *Note: Other schedules required by 29 CFR2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income SecurityAct of 1974, as amended, have been omitted because they are not applicable. Report of Independent Registered Public Accounting Firm To the Savings Plan Committee Wyeth Union Savings Plan: We have audited the accompanying statements of net assets available for plan benefits of the Wyeth Union Savings Plan (the Plan) as of December31, 2013 and 2012 and the related statements of changes in net assets available for plan benefits for each of the years then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for plan benefits of the Plan as of December31, 2013 and 2012, and the changes in net assets available for plan benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental Schedule H, Line 4i - Schedule of Assets (Held at End of Year) as of December31, 2013 and Schedule H, Line 4j - Schedule of Reportable Transactions for the Year Ended December31, 2013 are presented for the purpose of additional analysis and are not a required part of the basic financial statements but are supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These supplemental schedules are the responsibility of the Plan's management. The supplemental schedules have been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ KPMG LLP Memphis, Tennessee June26, 2014 1 WYETH UNION SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR PLAN BENEFITS As of December 31, 2013 and 2012 December 31, Assets: Investments, at fair value: Pfizer Inc. common stock $ $ Zoetis Inc. common stock - Common/collective trust funds Mutual funds Total investments, at fair value Receivables: Notes receivable from participants Pending trade sales - Total receivables Total assets Liabilities: Investment management fees payable Net assets available for plan benefits before adjustment Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) Net assets available for plan benefits $ $ See accompanying Notes to Financial Statements. 2 WYETH UNION SAVINGS PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR PLAN BENEFITS For the Years Ended December 31, 2013 and 2012 Year Ended December 31, Additions/(reductions): Additions/(reductions) to net assets attributed to: Investment income: Net appreciation in investments $ $ Pfizer Inc. common stock dividends Other dividends Total investment income Interest income from notes receivable from participants Less: Investment management, redemption and loan fees ) ) Net investment and interest income Contributions: Participant Company Rollovers into Plan Total contributions Total additions, net Deductions: Deductions from net assets attributed to: Benefits paid to participants Net increase (decrease) ) Net assets available for plan benefits: Beginning of year End of year $ $ See accompanying Notes to Financial Statements. 3 WYETH UNION SAVINGS PLAN Notes to Financial Statements December 31, 2013 and 2012 1.
